PER 'CURIAM.
This action was brought for the purpose of reforming a life insurance .policy; the plaintiff contending that the policy involved is not the kind of a policy defendant applied for or that plaintiff intended to sell. The policy was issued' in 1925, and the annual premiums were paid by the policyholder up to the commencement of this action in 1933. The trial court entered judgment for the defendant.
We have examined the record carefully, and, after such examination, are of the opinion that the trial court reached the correct result.
The judgment and order appealed from are affirmed.